If B. was the agent of the town in March, 1876, when the liquors were purchased of the plaintiff, it was by virtue of his appointment in 1871, and holding over without removal or other appointment being made. Gen. St., c. 99, s. 6; Johnston v. Wilson, 2 N.H. 202, 208. The certificate of his appointment, with the rules and regulations prescribed for his observance, were required by law to be recorded (Gen. St., c. 99, s. 12); and the record, being required by law to be made, was competent evidence upon the question of the authority of the agent to purchase liquors on the credit of the town, and notice of the extent of his authority to all persons dealing with him. By the terms of his appointment, the agent was prohibited from purchasing liquors on the credit of the town. The town could legally impose this limitation upon the agent's power, and the plaintiff is chargeable with notice that the agent had no authority to bind the town by a purchase of the liquors on credit. Backman v. Charlestown, 42 N.H. 125.
The plaintiff claims that the unauthorized purchase by the agent was subsequently ratified by the town by receiving the proceeds of the sale of the liquors so purchased. The evidence does not sustain this position. It appears that in February, 1877, the town received from the agent $59.14, as profits from the sale of liquor; but it does not appear that this sum, or any portion of it, was received from the sale of the liquors purchased of the plaintiff. West v. Errol, 58 N.H. 233. Neither does it appear that the town had knowledge that any liquors had been purchased on credit when the $59.14 was received from the agent; and upon this point the testimony of the selectmen was properly admitted. To render a ratification of an unauthorized act of an agent binding upon the principal, it must be made or founded upon a full knowledge of all the material facts and circumstances affecting the interests of the principal. Implied ratifications extend only to such acts of the agent as are known to the principal at the time. Story on Agency 252-260; 1 Wait Actions and Defences 233; Thacher v. Pray,113 Mass. 291; *Page 163 
Thorndike v. Godfrey, 3 Greenl. 429; Smith v. Kidd, 68 N.Y. 130; Busby v. Ins. Co., 40 Md. 572.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.